     Case 1:20-cv-08174-PGG-KNF Document 13 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN JARRETT,

                            Plaintiff,
                                                                ORDER
                -against-
                                                           20 Civ. 8174 (PGG)
AMERICAN NURSES ASSOCIATION –
NEW YORK, INC., doing business as New
York State Nurses Association, NEW
YORK STATE NURSES ASSOCIATION,
and PATRICIA KANE,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

            The conference currently scheduled for January 28, 2021 is adjourned sine die.

Dated: New York, New York
       January 23, 2021
